Title: From John Adams to Timothy Pickering, 4 September 1797
From: Adams, John
To: Pickering, Timothy



Dear Sir
Quincy September 4. 1797

I have read all the Dispatches inclosed in your favour of Aug 26 and have now time only to thank you and Col. McHenry for your Vigilant Attention and judicious Execution of all the Business relative to them.
Your Letter to the Chevalier de Yrujo dated the 8 of August I have  read with some Attention. The quotations and References I presume to be exact, and the Fact of his Intimacy with Blount, I presume you are prepared to prove. taking these things for granted I See nothing to disapprove in the Letter. On the contrary I think it a masterly Compostition, and will do as much honour to you as it will cast just disgrace on the Spanish Minister. The Measure is necessary.
I have the Honour to be, Sincerely /  yours

John Adams